DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1-8, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (WO-2009037477-A1), in view of Lent et al. (USP 5,837,042).
Regarding claims 1-3 and 5
Leonard teaches an ink composition comprising an oxygen sensitive dye which fluoresces in a manner proportional to oxygen content, and a polymer matrix (page 3, 
Although, Leonard does not teach that the fluorescent dye and the polymer binder interact to form a moisture resistant coating, Leonard does teach the use of a fluorescent dye and a polymer. However, Lent teaches that in a fluorescent ink can contain a polymer binder such as a cellulose derivative and that ethylcellulose (i.e. an alkyl cellulose) is preferred (column 9, lines 2-10), which after drying would form a moisture resistant film with the dye after drying. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Leonard, by including ethylcellulose as a binder in the ink composition, with a reasonable expect5ation of success, as suggested by Lent.
Regarding claim 4
Lent teaches that the ethylcellulose has a degree of substitution of 2.25 to 2.58 (column 9, lines 15-20).
Regarding claim 6
Leonard teaches the use of ruthenium dyes (page 4, line 5).
Regarding claim 7
Lent teaches that when the dye is insoluble in the carrier that the mean size of the pigment is small and more preferably in the size of the dye is from about 0.2 to about 2 microns (column 7, lines 24-28). As the particle size of the pigment of the reference and the claim overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 8
Leonard teaches the use of 0.1 to 1 wt % fluorescent ink particles, from about 10 to 25 wt % polymer binder and balance solvent (page 11, lines 3-7). As the amounts of these components from the reference overlap with the amounts of the claim, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 16-18 and 20
Leonard teaches a method of fabricating an oxygen sensor comprising printing the ink, such as through inkjet printing, on a substrate (page 10, lines 1-22).
Allowable Subject Matter
Claims 9-15 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 9-15, none of the prior art fairly teaches or suggest an oxygen sensing wound dressing as claimed. With respect to dependent claim 19, none of the prior art fairly teaches or suggest the limitations of this claim in combination with the limitations of the base claim(s) from which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734